Citation Nr: 1755590	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  10-32 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to includes as secondary to service-connection disabilities. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In March 2012, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge (VLJ).

The Board previously remanded the claim on appeal in May 2014 and in June 2016.  However, as there has not been substantial compliance with remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to afford the Veteran due process of law and to ensure that there is a complete record upon which to decide the Veteran's appeal, so as that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

In the June 2016, the Board requested an addendum opinion from the July 2014 VA examiner (a new examination was to be scheduled if the July 2014 VA examiner was unavailable).  Although the July 2014 VA examiner was not available, an addendum opinion without examination was issued by another physician in October 2016.  This does not comply with the previous remands instructions.  The Board also requested that the examiner address whether the Veteran's psychiatric disability was caused or aggravated by his service-connected disabilities.  These questions were not addressed in the October 2016 addendum opinion.  Instead, the examiner stated that "no psychiatric progress notes could be found that suggested a relationship between his depressive disorder and his service-connected disabilities."  In the Veteran's Appellate Brief dated November 2017, the Veteran cited Dalton v. Nicholson, 21 Vet. App. 23 (2007) for the proposition that relying on the absence of evidence in medical records to provide a negative nexus opinion is contrary to law.  The Board agrees that an independent opinion must be based on more than the absence of medical evidence. 

A Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 271.  Additionally, when VA undertakes to obtain a medical opinion, it must ensure that the medical opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the foregoing, the Board finds that the medical opinion provided in connection with the October 2016 VA addendum opinion does not substantially comply with the June 2016 remand order.  As such, an examination and opinion-based on a full review of the record and supported by stated rationale-is needed to fairly decide the issue on appeal.  See 38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. app. 79, 83 (2006).

In addition, the Veteran asked the Board to have the examiner consider his March 2012 lay statement where he indicated that he can't run, bike, or swim and that such limitations are giving him "a lot of depression."  See Veteran's Appellate Brief dated November 2017.  The Veteran cited Barr v. Nicholson, 21 Vet. App. 303,311 (2007) for the proposition that a medical opinion is inadequate if the examiner fails to consider lay statements describing symptoms at issue.  A VA examiner should consider the appellant's lay description of his symptomatology in service and thereafter.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir.2006) (noting that a VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven").  The Board agrees that the examiner must consider the Veteran's lay statements.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records of the Veteran's mental health care from private and VA practitioners.  

2. After the foregoing development has been completed to the extent possible, obtain an addendum opinion from the July 2014 VA examiner if available or schedule the Veteran for a new examination if the July 2014 VA examiner is unavailable.

All indicated tests and studies (to include psychological testing, if necessary) should be accomplished.

After reviewing the claims file, the examiner should address the following questions: 

a. Is it likely as not that the Veteran's diagnosed psychiatric disability is causally or etiologically related to any of his service-connected disabilities or a combination thereof?

b. Is it at least as likely that the Veteran's diagnosed psychiatric disability is aggravated by (permanently worsened by) any of his service-connected disabilities or combination thereof?

The examiner should consider the Veteran's lay statements from March 2012 that his quality of life is limited because of his inability to be active and how that contributes to his depression.  

      The examiner should provide reasons for all opinions.
      
4.  Then, readjudicate the appeal.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an adequate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






